DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received September 22, 2020. Claims 1, 4, 7, 10-12, 15, 18-22, and 24-28 are currently pending and under examination.
The previous rejections set forth in the Office Action mailed June 22, 2020 have been reconsidered and have been withdrawn in view of the current rejections set forth below. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 18-22, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
Claims 4 and 18-22 recite methods of tailoring a chemotherapy treatment in a patient with a cancerous breast tumor based on a “maximum RNA integrity” that is equal to or greater than “a RNA integrity number (RIN) of 5”. Claims 25-28 are directed to similar methods for determining maximum RNA integrity and similarly recite the use of a “a RNA integrity number (RIN) of 5” as a diagnostic threshold. Accordingly, each of the rejection claims is directed to a method of using RIN of 5 as a diagnostic threshold. However, the 
The specification does not contain explicit, implicit, or inherent support for the use of RIN of 5 as a diagnostic threshold. Applicant’s remarks filed May 10, 2019 state “As shown for example in Figure 6 of the Application as filed, every patient that went on to exhibit pCR (pCR patients are identified as dotted lines in Figure 6), had a mid-treatment maximum RNA integrity of less than 5.” (see page 12). However, the Examiner disagrees that FIG. 6 describes a threshold of RIN of 5. FIG. 6 depicts an RIN of 5 on the y-axis, but is also depicts RIN values 0, 1, 2, 3, 4, 6, 7, 8, 9, and 10. There is nothing in FIG. 6 that specifically discloses RIN of 5 as a diagnostic threshold. For example, the specification does not describe any statistical analysis that determined that there was a statistically significant association between a diagnostic threshold RIN value of 5 obtained mid-treatment and patient response. Whether a RIN value of above RIN 5 would be indicative of a poor prognosis is unpredictable in view of the specification itself which describes high RIN values stemming from healthy normal tissue in a subject that had responded to chemotherapy treatment ([0071] and [00085]).
Applicant’s remarks filed May 10, 2019 further states “The decreased likelihood of achieving pCR when the maximum RNA integrity is 5 or greater, is supported by the other data provided in the Declarations of Dr. Laura Pritzker dated September 11, 2018 and March 11, 2019” (see page 12, last paragraph). However, this reliance on data not disclosed in the specification or available to one of ordinary skill in the art at the time of filing is ineffective to show possession of the invention at the time of filing.

Furthermore, when the specification is considered as a whole, the specification does not describe explicitly, implicitly, or inherently describe the use of and RIN value of 5 as a diagnostic threshold. For example, the specification teaches “The strong correlation between RIN values and patient response to chemotherapy (as measured by tumour cellularity levels) was not observed mid-treatment, possibly because the effects of the chemotherapy agents on tumour RIN had not been fully realized at the mid-point of treatment” ([00077]), which supports the unpredictability in whether mid-treatment tumor RIN are reliably associated with patient response to chemotherapy.
The specification does describe “In another embodiment of the invention, a patient with a post-treatment RIN of 3 or less is identified as being responsive to the chemotherapeutic agent(s), and a patient with a post-treatment RIN of 3 or more is identified as being non-responsive to the chemotherapeutic agent(s).” ([00018]) However, this disclosure for using a diagnostic threshold RIN value of 3 based on samples obtained post-treatment fails to describe the use of a diagnostic threshold RIN value of 5 based on samples obtained mid-treatment because they refer to different thresholds and samples obtained at different times.
The specification further describes a comparison of RIN values obtained before administration of chemotherapy with RIN values obtained during or after administration ([00019]), which further fails to describe the specific use of an RIN value of 5 obtained mid-treatment as a diagnostic threshold.

Regarding the use of RNA integrities, Sotiriou (Sotiriou et al. (2002) Breast Cancer Research, 4(3):pages 1-8) teaches performing gene expression profiling of tumor biopsies before and after administration of a chemotherapeutic agent to determine whether changes in the gene expression correlate with the response of the patient to the chemotherapeutic agent (see page 5, column 2, last paragraph). Sotiriou teaches assessing the RNA integrity of the tumor biopsy RNA samples to determine whether the RNA sample is of sufficient quality to yield reliable gene expression profiling results (page 7, column 2, paragraph 1). Accordingly, the state of the art was such that the RNA integrity was used to indicate the quality of an RNA sample. However, the prior art does not teach using the RNA integrity of a sample to predict anything about a patient, a prognosis of a patient, the responsiveness of a patient to a chemotherapy, or the effectiveness of the chemotherapy.
In addition, Copois (Copois et al. (2007) Journal of Biotechnology, 127:549-559) similarly teaches that high RNA quality helps to ensure that the RNA sample will produce reliable gene expression profiling results (abstract). Accordingly, while the art teaches that RNA quality assessments are useful for determining whether a given sample is intact and reliable for experimentation or is degraded and unreliable, the art provides no guidance 
The variability in RNA quality obtained from tissues is further supported by Ladd (Ladd et al. (2011) Cancer Cytopathology, 119(2):102-110) similarly obtained numerous fine needle aspiration samples of tumor tissues and measured the RNA integrities (see Figure 2). Ladd observed that FNA specimens collected from tissues with short devitalization times have significantly higher average RIN compared with those with long devitalization times (see Figure 2). However, despite the short devitalization times, Ladd obtained a wide range of RIN values ranging from approximately 2 to 9 (see Figure 2). This variability in RIN values obtained from RNA samples supports the unpredictability in whether a RIN value of 5 is reliably associated with patient response.
Given the limited amount of guidance provided by the specification including the lack of explicit, implicit, or inherent support for the claimed subject matter, and further given the unpredictability in the art, one of ordinary skill in the art would conclude that Applicant was not in possession of a method of using a maximum RNA value of 5 obtained mid-treatment as a diagnostic threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 10, 11, 15, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sotiriou (Sotiriou et al. (2002) Breast Cancer Research, 4(3):R3) in view of Gendler (Gendler et al. (2004) The American Journal of Surgery, 188:365-370) and Copois (Copois et al. (2007) Journal of Biotechnology, 127:549-559).
Regarding claim 1, Sotiriou teaches obtaining a sample comprising tumor cell RNA from a breast patient with a cancerous tumor during a chemotherapy regimen (page 2, column 1, paragraph 3). Sotiriou teaches isolating the RNA from the sample and observing the RNA integrity of each sample (see page 7, column 2). Sotiriou teaches using the RNA to obtain reproducible gene expression profiles of breast tumors (page 2, column 2, last paragraph).

Sotiriou does not teach wherein the samples were obtained “at mid-treatment” of the chemotherapy regimen.


Sotiriou does not teach obtaining at least two of such tumor biopsy samples and determining a maximum RNA integrity.
However, Sotiriou does teach that some samples were rejected because of poor RNA quality (page 2, column 2, last paragraph).

Sotiriou does not teach wherein the samples were “image guided” tumor biopsy samples.
However, Gendler describes obtaining multiple samples of breast tissue using image-guided needle biopsies (page 366, column 2, paragraphs 3 and 4).

Sotiriou does not teach wherein the RNA integrities were measured by separating the extracted RNA using a capillary electrophoresis system, producing an electropherogram, and quantitating the RNA integrity.
However, Copois discusses known technologies for assessing RNA integrity. Copois teaches that lab-on-a-chip technology is based on miniaturization of RNA capillary electrophoresis, which is so sensitive and precise that it can detect even subtle changes in RNA integrity (see page 557, column 2). Copois teaches using this technology to separate the RNA and product an electropherogram profile that can be assessed to quantitate the RNA integrity of the sample (see page 558, column 1 and Figure 1).


Regarding claim 7, Copois teaches quantifying the RNA integrity as an RNA integrity value (RIN) (see Figure 3).

Regarding claim 10, the obviousness of obtaining three or more tumor biopsy samples is discussed above as applied to claim 1.



Regarding claim 15, the specification does not define what is required of “a clinical trial". Sotiriou teaches that the patients were part of a study that evaluated whether the responsiveness of a patient could be determined based on changes in their gene expression profile of tumor samples (see abstract). Therefore, it is interpreted that the patients were part of a clinical trial.

Regarding claim 24, Sotiriou teaches wherein the samples were snap-frozen (i.e. flash-frozen) (page 2, column 1, last paragraph).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sotiriou (Sotiriou et al. (2002) Breast Cancer Research, 4(3):R3) in view of Gendler (Gendler et al. (2004) The American Journal of Surgery, 188:365-370) and Copois (Copois et al. (2007) Journal of Biotechnology, 127:549-559), as applied to claim 11 above, and further in view of Theurigen (Thuerigen et al. (2006) Journal of Clinical Oncology, 24(12):1839-1845).
The teachings of Sotiriou, Gendler, and Copois are discussed above.
Regarding claim 12, Sotiriou does not teach that the chemotherapeutic agent comprises epirubicin, docetaxel, or combinations thereof.
However, Thuerigen teaches that 26% of primary breast cancer patients exhibited pathologic complete response following primary systemic therapy with gemcitabine, epirubicin, and docetaxel (abstract).


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
January 29, 2021